DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1 and 15 are directed to a method. Thus, claims 1 and 15 are directed to statutory categories of invention. However, claims 1 and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is: 
providing a first maintenance interval estimate associated with the equipment, wherein the first maintenance interval estimate is expressed according to a usage metric associated with the equipment;
receiving an indication of a replacement of the equipment;
determining an elapsed usage of the equipment in a time period spanning from a reference time point associated with the first maintenance interval estimate to a later replacement time point associated with the replacement of the equipment; and
determining a second maintenance interval estimate based on the elapsed usage of the equipment, wherein the second maintenance interval estimate is expressed according to the usage metric associated with the equipment;
iteratively adjusting the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate.

The abstract idea of claim 15 is:
determining that a first elapsed usage of the equipment exceeds a first maintenance interval estimate associated with the equipment, wherein the first maintenance interval estimate is expressed according to a usage metric associated with the equipment;
transmitting a first notification, indicating the first elapsed usage exceeding the first maintenance interval estimate, to a user associated with the equipment, wherein the first elapsed usage spans a first time period beginning at a first time point associated with the first maintenance interval estimate and ending at a second time point associated with the determining that the first elapsed usage of the equipment exceeds the first maintenance interval estimate; 
determining a failure to replace the equipment; 
transmitting a second notification, associated with the failure to replace the equipment, to the user associated with the equipment;
determining a second maintenance interval estimate based on a second elapsed usage of the equipment; and
iteratively adjusting the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to preventative maintenance of equipment, which constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the steps from practically being performed mentally or by hand. In this case, an individual, acting alone or with an administrator, could accomplish the italicized limitations above to iteratively adjust the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional element(s) relating to the “computing system” are recited at a high level of generality, where this generic computing element is simply being used to apply the abstract idea. This does not integrate the abstract idea into practical application, as per MPEP 2106.05(f). Applicant’s own specification describes a generic computer in para. [0094]. 
	The specific references to the “equipment” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
Given the generic recitation of computing elements and general linking to a field of use, the claim is directed to an abstract idea not integrated into a practical application. Examiner proceeds to Step 2B. 

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that amount to significantly more. Examiner proceeds by carrying over the conclusions from Step 2A, Prong 2. As noted above, the additional element(s) relating to the “computing system” are recited at a high level of generality, where this generic computing element is simply being used to apply the abstract idea. This does not integrate the abstract idea into practical application and is not significantly more, as per MPEP 2106.05(f). 
The specific references to the “equipment” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). This also does not integrate the abstract idea into practical application and is not significantly more. 
Given the analysis above, it is concluded that the independent claims are directed to one or more abstract ideas and do not amount to significantly more either. (See MPEP 2106.05.)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination. 
Claim 2-14 and 16-20 merely seek to further embellish the abstract idea and would fall into the same grouping as set forth above. More specifically: 
Claim 2, which is directed to “receiving an indication of a reason for the replacement… determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval is adjusted,” merely narrows the abstract idea, since it can be accomplished mentally and/or manually; 
Claim 3, which is directed to “the second maintenance interval estimate,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea; 
Claim 4, which is directed to “the second maintenance interval estimate,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea; 
Claim 5, which is directed to “the reason for the replacement” and “the second maintenance interval estimate,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea; 
Claim 6, which is directed to “the second maintenance interval estimate,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea;
Claim 7, which is directed to “the reason for the replacement,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea;
Claim 8, which is directed to “transmitting a notification,” merely narrows the abstract idea, since it can be accomplished mentally and/or manually;
Claim 9, which is directed to “determining that the second maintenance interval estimate” and “transmitting a notification,” merely narrows the abstract idea, since it can be accomplished mentally and/or manually; 
Claim 10, which is directed to “receiving a second indication” and “determining a second elapsed usage of the equipment” and “determining a third maintenance interval estimate,” merely narrows the abstract idea, since it can be accomplished mentally and/or manually; 
Claim 11, which is directed to “the determining the second maintenance interval estimate” and “the drift value,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea;
Claim 12, which is directed to “the usage metric,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea; 
Claim 13, which is directed to “the usage metric,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea; 
Claim 14, which is directed to “at least one of the replacement of the equipment and the indication of the reason for the replacement of the equipment,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea; 
Claim 16, which is directed to “receiving an indication… determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted,” merely narrows the abstract idea, since it can be accomplished mentally and/or manually;  
Claim 17, which is directed to “determining a second failure” and “transmitting a third notification,” merely narrows the abstract idea, since it can be accomplished mentally and/or manually;  
Claim 18, which is directed to “a transmission medium,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea;
Claim 19, which is directed to “the third notification,” describes the nature, content, and/or structure of the information, which merely narrows the abstract idea;  
Claim 20, which is directed to “determining a third failure” and “transmitting a fourth notification,” merely narrows the abstract idea, since it can be accomplished mentally and/or manually. 
These limitations do not integrate the abstract idea into practical application; likewise, they are not significantly more.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (US 20170185970) in view of Wetzer (US 20020143421) and Zhou et al. (US 20170220594).

Claim 1
Regarding claim 1, Nakazato discloses: a method of determining a maintenance interval estimate for equipment {method for adjusting, i.e. determining, maintenance intervals described in para. [0002], [0013], [0019]}, the method comprising:
providing, by a computer system, a first maintenance interval estimate associated with the equipment {interval provided for measuring preventative maintenance data, i.e. a first maintenance interval estimate associated with the equipment, denoted by cycle t1; Fig. 3; para. [0034]; computer system represented by cell controller 18; para. [0034]};
receiving, by the computer system, an indication of a replacement of the equipment {indication of replacement of equipment occurs at time T1, which represents deterioration of a battery, the accompanying replacement indication received via alarm; para. [0031], [0037]};
determining, by the computer system, based on data received, an elapsed usage of the equipment in a time period spanning from a reference time point associated with the first maintenance interval estimate to a later replacement time point associated with the replacement of the equipment {change in voltage over time defines an elapsed usage that spans from reference time at V0 to a replacement time point at V1; Fig. 3; para. [0036]}; and
determining, by the computer system, a second maintenance interval estimate based on the elapsed usage of the equipment {determined second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination based on the voltage change, i.e. the elapsed usage of the equipment; para. [0039]}. 
Nakazato discloses data being received but doesn’t explicitly disclose: the data being received from sensors associated with the equipment. Additionally, Nakazato discloses the first and second maintenance interval estimates but doesn’t explicitly disclose: the first and second maintenance interval estimates being expressed according to a usage metric associated with the equipment. Lastly, Nakazato discloses replacing and replaced equipment but doesn’t explicitly disclose: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate. 
However, Wetzer teaches a similar system for performing predictive maintenance on equipment. Wetzer discloses: the data being received from sensors associated with the equipment {an electrical assembly 49, associated with the equipment, may support an onboard sensor 51 that transfers data to the operational data source 14 via a removable wireline data interface 53; para. [0029]}; the first and second maintenance interval estimates being expressed according to a usage metric associated with the equipment {interval estimates derived by scheduler 40, where the estimates correspond to historical usage date, i.e. a usage metric associated with the equipment; para. [0028], [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakazato to include the features of Wetzer. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, where it’s known that part usage correlates to maintenance operations, one of ordinary skill in the art would have been motivated to utilize sensor data and usage metrics, as taught by Wetzer, thereby providing for a more accurate estimate of part longevity and future maintenance {para. [0034] of Wetzer}. One of ordinary skill in the art would have been motivated to provide for a more accurate estimate of future maintenance operations, and therefore modify Nakazato with Wetzer. 
The combination of Nakazato and Wetzer doesn’t explicitly disclose: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate.
However, Zhou teaches a similar system for machine maintenance optimization with dynamic maintenance intervals. Zhou discloses: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate {scheduling iterations for determining an optimized maintenance schedule, i.e. adjusted maintenance interval estimate, for the plurality of demands and the plurality of components or equipment may be executed, in which each initial maintenance interval is dynamically adjustable at each iteration in conjunction with optimizing an optimization variable 208 or adjustment parameter associated with preventative maintenance, i.e. second maintenance interval estimate based on an adjustment parameter associated with preventative maintenance; para. [0053]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato and Wetzer to include the features of Zhou. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to provide optimized machine maintenance scheduling with dynamic intervals, in a manner that is repeatable, reliable, and capable of being performed by a user without requiring extensive technical ability on the part of the user, thereby reducing costs, downtime, and machine failures {para. [0006] of Zhou}. One of ordinary skill in the art would have been motivated to reduce costs, downtime, and machine failures, and therefore modify Nakazato and Wetzer with Zhou. 


Claim 12
Regarding claim 12, the combination of Nakazato, Wetzer, and Zhou discloses the features of claim 1. Wetzer further discloses: the usage metric comprises at least one of: a time of operation; a number of actuation cycles; a number of operational cycles; a number of objects; or a quantity of material {time, cycles pertaining to usage described in para. [0027], [0028]}.

Claim 13
Regarding claim 13, the combination of Nakazato, Wetzer, and Zhou discloses the features of claim 1. Wetzer further discloses: the usage metric comprises an aggregate usage metric based on at least two of: a time of operation; a number of actuation cycles; a number of operational cycles; a number of objects; and a quantity of material {time, cycles pertaining to usage described in para. [0027], [0028]; aggregate data described in claim 14 of Wetzer}.

Claims 2, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Wetzer, and Zhou, further in view of Tamaki et al. (US 20150220875) and Bullock et al. (US 20170091718).

Claim 2
Regarding claim 2, the combination of Nakazato, Wetzer, and Zhou discloses the features of claim 1. Nakazato further discloses: receiving an indication of a reason for the replacement of the equipment {alarm indicates deterioration detected, i.e. a reason for the replacement; para. [0037]}.
The combination of Nakazato, Wetzer, and Zhou discloses the indication of the reason for the replacement doesn’t explicitly disclose: the second maintenance interval estimate is further based on [the indication of the reason for the replacement of the equipment]; determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period.
However, Tamaki teaches a similar system for determining maintenance and intervals. Wang discloses: the second maintenance interval estimate is further based on [replacement-related data] {maintenance-part replacement timing interval update unit (105) calculates and outputs an optimum estimation value of the maintenance-part replacement timing interval, this second maintenance interval estimate based on replacement-related data; para. [0049]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, and Zhou to include the features of Tamaki. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, where it’s known that part usage correlates to maintenance operations, one of ordinary skill in the art would have been motivated to modify interval estimates according to past replacement data, as taught by Tamaki, in order to produce a maintenance plan with higher accuracy than conventional techniques based on simply the working time {para. [0005] of Tamaki}. One of ordinary skill in the art would have been motivated to achieve higher accuracy in operations, and therefore modify the combination of Nakazato, Wetzer, and Zhou with Tamaki. 
The combination of Nakazato, Wetzer, Zhou, and Tamaki doesn’t explicitly disclose: determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period.
However, Bullock teaches a similar system for scheduling maintenance services for equipment. Bullock discloses: determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period {determined acceptable percentage for shifting, i.e. adjustment parameter, used to determine shift or degree to which the adjusted maintenance schedule is adjusted towards a subsequent maintenance service after an elapsed usage, i.e. elapsed usage time period; para. [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, Zhou, and Tamaki to include the features of Bullock. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, where it’s known that regular maintenance is routinely scheduled in advance, one of ordinary skill in the art would have been motivated to determine adjusted maintenance intervals, in order to alter a maintenance schedule based on early or late performance of a planned maintenance service, thereby providing flexibility in scheduling and enhancing user experience {para. [0005], [0047] of Bullock}. One of ordinary skill in the art would have been motivated to provide for greater flexibility with respect to maintenance services, and therefore modify the combination of Nakazato, Wetzer, Zhou, and Tamaki with Bullock. 

Claim 5
Regarding claim 5, the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock discloses the features of claim 2. Nakazato further discloses: the second maintenance interval estimate {determined second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination based on the voltage change, i.e. the elapsed usage of the equipment; para. [0039]}.
Wetzer further discloses: the reason for the replacement is failure of the equipment {common reason for replacement is failure of the equipment; para. [0007]}, and wherein the interval estimate is further based on a user-defined failure parameter {planned maintenance period, i.e. interval estimate, based on threshold probability of failure, i.e. user-defined failure parameter; para. [0061].

Claim 14
Regarding claim 14, the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock discloses the features of claim 2. Nakazato further discloses: at least one of the indication of the replacement of the equipment and the indication of the reason for the replacement of the equipment {indication of replacement of equipment occurs at time T1, which represents deterioration of a battery, the accompanying replacement indication received via alarm; para. [0031], [0037]}.
Wetzer discloses: [maintenance decisions] received via user input {financial analyzer 236 may allow the owner or operator of the equipment to veto the planned maintenance activity that is too expensive, i.e. receive input; para. [0078]}.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock, further in view of Huang et al. (US 20180165592).

Claim 3
Regarding claim 3, the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock discloses the features of claim 2. Nakazato further discloses: the reason for the replacement is preventative {alarm indicates deterioration detected, i.e. a preventative reason for replacement; para. [0037]}.
The combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock doesn’t explicitly disclose: the second maintenance interval estimate is further based on a difference between the elapsed usage and the first maintenance interval estimate.
However, Huang teaches a similar system for predicting remaining lifetime of a component of equipment. Huang discloses: the second maintenance interval estimate is further based on a difference between the elapsed usage and the first maintenance interval estimate {second predicted remaining lifetime, i.e. second maintenance interval estimate, based on a difference between failure time point, i.e. first maintenance interval estimate, and current time, i.e. elapsed usage; para. [0030], [0031}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock to include the features of Huang. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to modify interval estimates, as taught by Huang, in order to determine the best timing for maintaining or replacing the component of equipment, thereby reducing both unexpected downtime and maintenance frequency of equipment {para. [0005] of Huang}. One of ordinary skill in the art would have been motivated to reduce downtime, and therefore modify the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock with Huang. 

Claim 4
Regarding claim 4, the combination of Nakazato, Wetzer, Zhou, Tamaki, Bullock, and Huang discloses the features of claim 3. Nakazato further discloses: the second maintenance interval estimate is further based on a user-defined adjustment parameter {the measurement period of time for an interval may be changed by the input from the operator to cell controller 18, i.e. a user-defined adjustment parameter; para. [0039]}.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock, further in view of Panagos et al. (US 6601035).

Claim 6
Regarding claim 6, the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock discloses the features of claim 5, but doesn’t explicitly disclose: the second maintenance interval estimate is a multiplicative product of the user-defined failure parameter and the second maintenance interval estimate.
However, Panagos teaches a similar system for predicting workflows. Panagos discloses: the second maintenance interval estimate is a multiplicative product of the user-defined failure parameter and the second maintenance interval estimate {current predicted completion time, i.e. second maintenance interval estimate, multiplied by a confidence factor, i.e. user-defined failure parameter, to produce a scaled current predicted completion time; claim 17 of Panagos}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock to include the features of Panagos. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to adjust interval estimates based on user-provided parameters, as taught by Panagos, in order to improve predicting timing properties of business operations, and to use these dynamic predictions to manage operations better {col. 2, lines 35 to 45 of Panagos}. One of ordinary skill in the art would have been motivated to improve operations, and therefore modify the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock with Panagos. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock, further in view of Hornedo (US 20110302091) and Uchida et al. (US 20150161573).

Claim 7
Regarding claim 7, the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock discloses the features of claim 2. Nakazato further discloses: the reason for the replacement is one of preventative or failure of the equipment {indication of replacement of equipment occurs at time T1, which represents deterioration of a battery, i.e. preventative and/or failure; para. [0031], [0037]}; the first maintenance interval estimate and the second maintenance interval estimate {first maintenance interval estimate denoted by cycle t1; Fig. 3; para. [0034]; second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc.; para. [0039]}.
The combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock doesn’t explicitly disclose: if the reason for replacement is preventative, a difference between [the second maintenance interval estimate] and [the first maintenance interval estimate] is a first value, if the reason for replacement is the failure of the equipment, the difference between [the second maintenance interval estimate] and [the first maintenance interval estimate] is a second value, and the first value is less than the second value.
However, Hornedo teaches a similar system for repair estimating. Hornedo discloses: if assigning estimated time to repair, a difference associated with a first estimated time is a first value {first difference or value calculated; para. [0011]}, if assigning estimated time to repair, the difference associated with a second estimated time is a second value {second difference or value calculated; para. [0011]}, and the first value is less than the second value {second difference is greater than first, i.e. first value less than the second value; para. [0011]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock to include the features of Hornedo. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to adjust interval estimates based on parameters, as taught by Hornedo, in order to improve estimate predicting and provide for greater consistency across estimates {para. [0004] of Hornedo}. One of ordinary skill in the art would have been motivated to improve consistency, and therefore modify the combination of Nakazato, Wetzer, Zhou, Tamaki, and Bullock with Hornedo.
The combination of Nakazato, Wetzer, Zhou, Tamaki, Bullock, and Hornedo doesn’t explicitly disclose: if the reason for replacement is preventative, [a difference between the second maintenance interval estimate and the first maintenance interval estimate is a first value], if the reason for replacement is the failure of the equipment, [the difference between the second maintenance interval estimate and the first maintenance interval estimate is a second value, and the first value is less than the second value]. 
However, Uchida teaches a similar system for identifying causes of failure, which is relevant for maintenance scheduling. Uchida discloses: determining if the reason for replacement is preventative or if the reason for replacement is the failure of the equipment {Fig. 4 shows repair/replacement components 290 and an inspection cause 295 for each repair/replacement date and time 285 are stored, where the inspection causes such as "periodic inspection" or "response to abnormality" are reasons for repair or replacement of components, which correspond to preventative maintenance or failure, respectively; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, Zhou, Tamaki, Bullock, and Hornedo to include the features of Uchida. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to determine the reasons for replaced components, as taught by Uchida, in order to facilitate the identification of abnormalities and breakdowns related to maintenance {para. [0009] of Uchida}, thereby providing greater operational visibility. One of ordinary skill in the art would have been motivated to improve operational visibility, and therefore modify the combination of Nakazato, Wetzer, Zhou, Tamaki, Bullock, and Hornedo with Uchida.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Wetzer, and Zhou, further in view of Fulton et al. (US 20170301211).

Claim 8
Regarding claim 8, the combination of Nakazato, Wetzer, and Zhou discloses the features of claim 1, but doesn’t explicitly disclose: responsive to determining that the elapsed usage is greater than the first maintenance interval estimate, transmitting a notification to a user associated with the equipment.
However, Fulton teaches a similar system for monitoring maintenance intervals. Fulton discloses: responsive to determining that the elapsed usage is greater than the first maintenance interval estimate, transmitting a notification to a user associated with the equipment {upon determining that a cumulative time duration of operation, i.e. elapsed usage, exceeds or is greater than a predetermined preventative maintenance interval, computing device 400 sends or transmits a notification to a user, prompting the user to perform the required maintenance; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, and Zhou to include the features of Fulton. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to communicate the duration of operation and maintenance information, as taught by Fulton, in order to assist with equipment tracking and troubleshooting {para. [0002] of Fulton}. One of ordinary skill in the art would have been motivated to improve monitoring of equipment, and therefore modify the combination of Nakazato, Wetzer, and Zhou with Fulton. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Wetzer, and Zhou, further in view of Wilson (US 20110298629).

Claim 9
Regarding claim 9, the combination of Nakazato, Wetzer, and Zhou discloses the features of claim 1. Nakazato further discloses: the second maintenance interval estimate {second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination based on the voltage change, i.e. the elapsed usage of the equipment; para. [0039]} 
The combination of Nakazato, Wetzer, and Zhou doesn’t explicitly disclose: determining that [the second maintenance interval estimate] is outside a pre-defined range of usage values defined by a lower usage value and an upper usage value; and responsive to the determining that [the second maintenance interval estimate] is greater than the upper usage value, transmitting a notification to a user associated with the equipment.
However, Wilson discloses a similar system for monitoring and scheduling maintenance. Wilson discloses: determining that the value is outside a pre-defined range of usage values defined by a lower usage value and an upper usage value {system determines if the alarm value is outside a predetermined or pre-defined range of acceptable alarm values for the mechanical equipment 14, the range defined by an upper and lower value; para. [0020], [0024]}; and responsive to the determining that the value is greater than the upper usage value, transmitting a notification to a user associated with the equipment {determined if alarm that exceeds some maximum, i.e. greater than the upper usage value, where this determination results in a work order generation, i.e. transmitted notification to a user associated with the equipment; para. [0020]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, and Zhou to include the features of Wilson. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to monitor equipment for abnormal performance, as taught by Wilson, in order to facilitate identification of equipment that’s deviating from an acceptable range of values, thereby ensuring operational consistency {para. [0002] of Wilson}. One of ordinary skill in the art would have been motivated to achieve operational consistency, and therefore modify the combination of Nakazato, Wetzer, and Zhou with Wilson. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Wetzer, and Zhou, further in view of Phan et al. (US 20160148137).

Claim 10
Regarding claim 10, the combination of Nakazato, Wetzer, and Zhou discloses the features of claim 1. Wetzer further discloses: the maintenance interval estimate is expressed according to the usage metric associated with the equipment {interval estimates derived by scheduler 40, where the estimates correspond to historical usage date, i.e. a usage metric associated with the equipment; para. [0028], [0055]}.
The combination of Nakazato, Wetzer, and Zhou doesn’t explicitly disclose: responsive to determining the second maintenance interval estimate, receiving a second indication of a second replacement of the equipment; determining a second elapsed usage of the equipment during a time period spanning from a second reference time point associated with the second maintenance interval estimate to a later second replacement time point associated with the second replacement of the equipment; and determining a third maintenance interval estimate based on the second maintenance interval estimate and the second elapsed usage of the equipment.
However, Phan teaches a similar system for optimized asset maintenance. Phan discloses: responsive to determining the second maintenance interval estimate, receiving a second indication of a second replacement of the equipment {multiple maintenance interval estimates determined, as seen in Fig. 3, where the optimal number K of preventative maintenance time intervals and an indication of a possible replacement is computed and stored for each asset; see Abstract, claim 3 of Phan}; determining a second elapsed usage of the equipment during a time period spanning from a second reference time point associated with the second maintenance interval estimate to a later second replacement time point associated with the second replacement of the equipment {projected electrical ages may be given as a set of electrical ages, each of which is for a period of time duration of the entire planning horizon, i.e. a determined second elapsed usage that corresponds to an age, the age associated with replacement; para. [0035], [0036]}; and determining a third maintenance interval estimate based on the second maintenance interval estimate and the second elapsed usage of the equipment {as seen in Figs. 3 and 4, where multiple maintenance interval estimates labeled as PM provided for, where these interval estimates are based on prior interval estimates and the age or elapsed usage; para. [0046], [0047]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, and Zhou to include the features of Phan. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, where it’s understood the system has finite resources, one of ordinary skill in the art would have been motivated to optimize the preventive maintenance and replacement of parts, thereby reducing operational costs {para. [0003], [0004], and [0005] of Wilson}. One of ordinary skill in the art would have been motivated to reduce costs, and therefore modify the combination of Nakazato, Wetzer, and Zhou with Phan.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakazato, Wetzer, and Zhou, further in view of Aoyama et al. (US 20080091486).

Claim 11
Regarding claim 11, the combination of Nakazato, Wetzer, and Zhou discloses the features of claim 1. Nakazato further discloses: the first maintenance interval estimate and the second maintenance interval estimate {first maintenance interval estimate denoted by cycle t1; Fig. 3; para. [0034]; second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc.; para. [0039]} 
The combination of Nakazato, Wetzer, and Zhou doesn’t explicitly disclose: the determining the [second maintenance interval estimate] is responsive to determining that a non-negative difference between the [second maintenance interval estimate] and [the first maintenance interval estimate] is greater than a drift value, and wherein the drift value is based on a pre-defined percentage of [the first maintenance interval estimate].
However, Aoyama teaches a similar system for analyzing activities pertaining to a project, which is relevant given the scheduling of maintenance activities. Aoyama discloses: the determining the work period similarity is responsive to determining that a non-negative difference between the second work period and the first work period is greater than a drift value, and wherein the drift value is based on a pre-defined percentage of the first work period {ten-percent tolerance means that the two work periods will be regarded as identical if their difference in start time or end time is not greater than ten percent of the work time length of the first worker, i.e. system determines if difference between work periods is greater than a tolerance or drift value, the drift value based on a pre-defined percentage of a first work period; para. [0102]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakazato, Wetzer, and Zhou to include the features of Aoyama. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to monitor and optimize work plans, thereby improving business processes {para. [0009] of Aoyama}. One of ordinary skill in the art would have been motivated to improve business processes, and therefore modify the combination of Nakazato, Wetzer, and Zhou with Aoyama. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Groschen et al. (US 20140156035) in view of Davis (US 10565566), Nakazato, and Zhou.

Claim 15
Regarding claim 15, Groschen discloses: a method for relating to maintenance of equipment {method for automatic and dynamic maintenance scheduling system; para. [0001]}, the method comprising:
determining that a first elapsed usage of the equipment exceeds a first maintenance interval estimate associated with the equipment {offsite computer compares the machine usage data, i.e. first elapsed usage, to a set threshold, i.e. first maintenance interval estimate, where it’s determined when the machine usage data or first elapsed usage exceeds a set usage threshold or first maintenance interval estimate associated with the equipment; para. [0032], [0033]}, wherein the first maintenance interval estimate is expressed according to a usage metric associated with the equipment {threshold defined as machine usage hours; para. [0033]};
wherein the first elapsed usage spans a first time period beginning at a first time point associated with the first maintenance interval estimate and ending at a second time point associated with the determining that the first elapsed usage of the equipment exceeds the first maintenance interval estimate {as understood by machine usage date, which includes data from a first time point, i.e. a start time, to a second time point, i.e. the point at which the machine usage exceeds the threshold; para. [0032], [0033]; examiner notes that this particular limitation simply describes the nature of the interval, which, while helpful to the human reader, doesn’t distinguish the invention functionally and/or structurally; see MPEP 2111.05}.
Groschen doesn’t explicitly disclose: effectuating notifications [relating to maintenance]; transmitting a first notification, indicating [the first elapsed usage exceeding the first maintenance interval estimate], to a user associated with the equipment; determining a failure to replace the equipment; and transmitting a second notification, associated with the failure to replace the equipment, to the user associated with the equipment; determining, by the computing system, a second maintenance interval estimate based on a second elapsed usage of the equipment; and iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate.
However, Davis discloses a similar system for ordering replacements or repairs. Davis discloses: effectuating notifications [relating to maintenance] {user can receive notifications and/or warnings about the condition of one or more consumable components; col. 3, lines 65 to 68}; transmitting a first notification, indicating [repair information], to a user associated with the equipment {communication unit 78 may be used to transmit the report data 88, including the repair or replace flag, to the user computer 24 for notifying the user of the need to repair or replace the consumable component 34; col. 8, lines 30 to 35}; determining a failure to replace the equipment {determined failure to replace flag in the report data 146; col. 12, lines 40 to 45}; and transmitting a second notification, associated with the failure to replace the equipment, to the user associated with the equipment {tracking module 144 may cause the processing unit 100 to transmit the failure to replace flag to the insurance provider 26 through the network 38 to insurance provide 26 and/or user via user computer 24; col. 12, lines 50 to 86; col. 19, lines 15 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Groschen to include the features of Davis. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to determine successful and unsuccessful part replacements, as taught by Davis, thereby facilitating the order of replacement components and/or repair services, in addition to reducing risk {col.  1, lines 5 to 15 and col. 1, lines 45 to 50}. One of ordinary skill in the art would have been motivated to reduce risk, and therefore modify Groschen with Davis. 
	The combination of Groschen and Davis doesn’t explicitly disclose: determining, by the computing system, a second maintenance interval estimate based on a second elapsed usage of the equipment; and iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate.
However, Nakazato teaches a similar system for generating preventive maintenance schedules. Nakazato discloses: determining, by the computing system, a second maintenance interval estimate based on a second elapsed usage of the equipment {determined second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination based on the voltage change, i.e. the elapsed usage of the equipment; para. [0039]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Groschen and Davis to include the features of Nakazato. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to provide for a preventative maintenance management program that adjusts to a component’s usage, thereby reducing unnecessary maintenance and waste {para. [0009] of Nakazato}. One of ordinary skill in the art would have been motivated to provide for a more accurate estimate of future maintenance operations, and therefore modify Groschen and Davis with Nakazato.
	The combination of Groschen, Davis, and Nakazato doesn’t explicitly disclose: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate.
	However, Zhou teaches a similar system for machine maintenance optimization with dynamic maintenance intervals. Zhou discloses: iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate {scheduling iterations for determining an optimized maintenance schedule, i.e. adjusted maintenance interval estimate, for the plurality of demands and the plurality of components or equipment may be executed, in which each initial maintenance interval is dynamically adjustable at each iteration in conjunction with optimizing an optimization variable 208 or adjustment parameter associated with preventative maintenance, i.e. second maintenance interval estimate based on an adjustment parameter associated with preventative maintenance; para. [0053]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Groschen, Davis, and Nakazato to include the features of Zhou. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, one of ordinary skill in the art would have been motivated to provide optimized machine maintenance scheduling with dynamic intervals, in a manner that is repeatable, reliable, and capable of being performed by a user without requiring extensive technical ability on the part of the user, thereby reducing costs, downtime, and machine failures {para. [0006] of Zhou}. One of ordinary skill in the art would have been motivated to reduce costs, downtime, and machine failures, and therefore modify Groschen, Davis, and Nakazato with Zhou. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Groschen, Davis, Nakazato, and Zhou, further in view of Wetzer and Bullock.

Claim 16
Regarding claim 16, the combination of Groschen, Davis, Nakazato, and Zhou discloses the features of claim 15. Davis further discloses: receiving an indication of a replacement of the equipment {tracking module 144 may cause the processing unit 100 to check whether the repair or replace flag has been removed, i.e. an indication of replacement; col. 12, lines 30 to 35}.
Nakazato further discloses: the second elapsed usage of the equipment in a second time period spanning from the first time point associated with the first maintenance interval estimate to a later third time point associated with the replacement of the equipment {determined second maintenance interval estimate seen in lowering of measurement period from 24 hours to 12 hours, from 12 hours to 8 hours, etc., this determination based on the voltage change, i.e. the elapsed usage of the equipment; para. [0039]; note that this interval spans from T1, i.e. a point associated with the first maintenance interval estimate, to a later point associated with the replacement of the equipment at T2; para. [0037]; examiner notes that the use of third is simply labeling, where there’s no functional and/or structural difference on account of this particular limitation}.
The combination of Groschen, Davis, Nakazato, and Zhou doesn’t explicitly disclose: [the second maintenance interval estimate] is expressed according to the usage metric associated with the equipment; determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards a second elapsed usage time period.
However, Wetzer teaches a similar system for performing predictive maintenance on equipment. Wetzer discloses: [the second maintenance interval estimate] is expressed according to the usage metric associated with the equipment {interval estimates derived by scheduler 40, where the estimates correspond to historical usage date, i.e. a usage metric associated with the equipment; para. [0028], [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Groschen, Davis, Nakazato, and Zhou to include the features of Wetzer. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, where it’s known that part usage correlates to maintenance operations, one of ordinary skill in the art would have been motivated to utilize usage metrics, as taught by Wetzer, thereby providing for a more accurate estimate of part longevity and future maintenance {para. [0034] of Wetzer}. One of ordinary skill in the art would have been motivated to provide for a more accurate estimate of future maintenance operations, and therefore modify Groschen, Davis, Nakazato, and Zhou with Wetzer. 
The combination of Groschen, Davis, Nakazato, Zhou, and Wetzer doesn’t explicitly disclose: determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period.
However, Bullock teaches a similar system for scheduling maintenance services for equipment. Bullock discloses: determining, based on the adjustment parameter, a degree to which the adjusted maintenance interval estimate is adjusted towards an elapsed usage time period {determined acceptable percentage for shifting, i.e. adjustment parameter, used to determine shift or degree to which the adjusted maintenance schedule is adjusted towards a subsequent maintenance service after an elapsed usage, i.e. elapsed usage time period; para. [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination Groschen, Davis, Nakazato, Zhou, and Wetzer to include the features of Bullock. Given that Nakazato is directed to preventive maintenance management {para. [0002]}, where it’s known that regular maintenance is routinely scheduled in advance, one of ordinary skill in the art would have been motivated to determine adjusted maintenance intervals, in order to alter a maintenance schedule based on early or late performance of a planned maintenance service, thereby providing flexibility in scheduling and enhancing the user experience {para. [0005], [0047] of Bullock}. One of ordinary skill in the art would have been motivated to provide for greater flexibility with respect to maintenance services, and therefore modify the combination of Groschen, Davis, Nakazato, Zhou, and Wetzer with Bullock. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Groschen, Davis, Nakazato, and Zhou, further in view of Lowden et al. (US 20120005107).

Claim 17
Regarding claim 17, the combination of Groschen, Davis, Nakazato, and Zhou discloses the features of claim 15. Davis further discloses: determining a second failure to replace the equipment {determined failure to replace flag in the report data 146; col. 12, lines 40 to 45; note that second failure in context of one or more appliances 20a, 20b, and 20c; col. 9, lines 60 to 65}; and transmitting a third notification, associated with the second failure to replace the equipment, to the user associated with the equipment {multiple notifications described, any of which defining a third notification, the notifications including: email, alert sound, alert vibration, and/or a push notifications; col. 11, lines 20 to 30; tracking module 144 may cause the processing unit 100 to transmit the failure to replace flag to user via user computer 24; col. 12, lines 50 to 68; col. 19, lines 15 to 20}
The combination of Groschen, Davis, Nakazato, and Zhou doesn’t explicitly disclose: the time interval between [transmitting the second notification and transmitting the third notification] is greater than the time interval between [transmitting the first notification and transmitting the second notification].
However, Lowden teaches a similar system for monitoring equipment maintenance. Lowden discloses: the time interval between [use] is greater than the time interval between [the last maintenance] {alert generated based on response to determining that the particular vacuum pump has been in use for 360 hours since the last time this maintenance task was performed, which is greater than a recommended time period of greasing that type of vacuum pump every 345 hours; para. [0031]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Groschen, Davis, Nakazato, and Zhou to include the features of Lowden. Given that Groschen is directed to dynamic maintenance scheduling {para. [0001]}, one of ordinary skill in the art would have been motivated to automate maintenance determinations, thereby ensuring that proper maintenance actions are performed on a timely basis {para. [0002] of Lowden}. One of ordinary skill in the art would have been motivated to provide for timely execution of maintenance tasks, and therefore modify Groschen, Davis, Nakazato, and Zhou with Lowden.

Claim 18
Regarding claim 18, the combination of Groschen, Davis, Nakazato, Zhou, and Lowden discloses the features of claim 17. Davis further discloses: a transmission medium of the third notification is different than a transmission medium of at least one of the first notification and the second notification {multiple notifications of different medium described: email, alert sound, alert vibration, and/or a push notifications; col. 11, lines 20 to 30}.

Claim 19
	Regarding claim 19, the combination of Groschen, Davis, Nakazato, Zhou, and Lowden discloses the features of claim 17. Davis further discloses: third notification is transmitted to an additional user over recipients of at least one of the first notification and the second notification {additional user includes insurance provider 26; col. 12, lines 50 to 68}.

Claim 20
Regarding claim 20, the combination of Groschen, Davis, Nakazato, Zhou, and Lowden discloses the features of claim 17. Davis further discloses: determining a third failure to replace the equipment {determined failure to replace flag in the report data 146; col. 12, lines 40 to 45; note that third failure in context of one or more appliances 20a, 20b, and 20c; col. 9, lines 60 to 65}; and transmitting a fourth notification, associated with the third failure to replace the equipment, to the user associated with the equipment {multiple notifications described, any of which defining a fourth notification, the notifications including: email, alert sound, alert vibration, and/or a push notifications; col. 11, lines 20 to 30; tracking module 144 may cause the processing unit 100 to transmit the failure to replace flag to user via user computer 24; col. 12, lines 50 to 68; col. 19, lines 15 to 20}.
Lowden further discloses: the time interval between [use] is greater than the time interval between [the last maintenance] {alert generated based on response to determining that the particular vacuum pump has been in use for 360 hours since the last time this maintenance task was performed, which is greater than a recommended time period of greasing that type of vacuum pump every 345 hours; para. [0031]}.


Response to Arguments
Applicant’s arguments filed 3/14/22 have been considered fully by examiner; however, they are not persuasive. Examiner will respond to applicant’s remarks in the order presented by applicant, with applicant’s headings and page numberings used for consistency.

I. Rejection of Claims 1 & 12-14 Under 35 U.S.C. § 103; III. Rejection of Claim 15 Under 35 U.S.C. § 103
	On pages 8-9, applicant provides a summary of the rejection, before stating on page 9: ‘The cited portion of Wetzer at most discloses that a "scheduler 40 may determine a probability of failure for a component, an assembly of components, or equipment based on the input of usage data on the equipment" (paragraph [0055] of Wetzer), which does not teach or suggest at least "iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the replaced equipment to determine an adjusted maintenance interval estimate," as recited in independent claim 1. The combination of Wetzer and Nakazato is deficient for at least these additional reasons.’
	Examiner notes that this particular argument is directed towards the features added by amendment. Given the newly applied art, necessitated by applicant’s amendment, examiner directs applicant’s attention to the rejection above, instead of restating here.
	On pages 11-12, applicant argues: ‘The cited portion of Groschen at most discloses that an offsite computer uses data to determine whether previously scheduled service call data is set for an appropriate date (paragraph [0032] of Groschen). In this regard, Groschen describes that "the offsite computer considers ... rescheduling criteria to be met when a threshold change occurs in the machine usage data, such as a threshold increase or a threshold decrease in average machine usage hours per day or per week or per month", which does not teach or suggest at least "iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate," as recited in independent claim 15. The combination of Groschen and Davis is deficient for at least these reasons.’
	Applicant continues: ‘Additionally, in rejecting independent claim 15, the Office relies on Davis as allegedly disclosing "effectuating notifications ... relating to maintenance ..." (See page 23 of the Office Action). But Davis does not make up for the above described deficiencies of Groschen. For instance, "effectuating notifications ... relating to maintenance ...," as alleged by the Office, does not teach or suggest at least "iteratively adjusting, by the computer system, the second maintenance interval estimate based on an adjustment parameter associated with a detected failure or preventive maintenance associated with the equipment to determine an adjusted maintenance interval estimate," as recited in independent claim 15. For at least these additional reasons, the combination of Groschen and Davis is deficient.’
	Examiner notes that this particular argument is directed towards the features added by amendment. Given the newly applied art, necessitated by applicant’s amendment, examiner directs applicant’s attention to the rejection above, instead of restating here.
	With respect to remarks relating to the dependent claims, examiner notes that applicant has argued that the dependent claims are allowable by virtue of their dependency on allowable claims. As examiner has demonstrated above, the features of the independent claims are taught by the combination of references. Accordingly, this argument is not persuasive.
	Thus, claims 1-20 stand rejected under 35 U.S.C. § 103.


V. Rejection of Claims 1-20 Under 35 U.S.C. § 101 
	Applicant argues on pages 12-16 the rejection under 35 U.S.C. § 101. These arguments are not persuasive, for the following reasons. 
	On pages 12-13, applicant states: ‘As described in at least paragraph [0020] of Applicant's specification, the exemplary embodiments provide "adaptive preventive maintenance techniques ...by ... iteratively refin[ing] a maintenance interval estimate." (emphasis added). Additionally, as described in at least paragraph [0025] of the Applicant's specification, "the adaptive preventive maintenance process ... may be performed iteratively to determine increasingly accurate time or other cumulative usage metric at which the equipment should be replaced or maintenance otherwise performed." (emphasis added). A computing system utilizing an iterative approach to provide improved accuracy and improved efficiency for increasing accurate timing or other cumulative usage metrics at which the equipment should be replaced or maintenance otherwise performed is not merely a "preventive maintenance of equipment ... cover[ing] performance of ... limitations in the mind," as alleged by the Office on page 4 of the Office Action. (emphasis added). Accordingly, the claims do not recite the alleged judicial exception.’
	However, this is not persuasive. That the “computing system” is accomplishing the mental process does not necessarily demonstrate integration into practical application or significantly more. Indeed, as examiner highlighted above, simply appending “computing system” is nothing more than the recitation of a generic computing element, one used to implement the abstract ideas, as per MPEP 2106.05(f). At best, applicant may potentially arrive at an improvement to maintenance scheduling; however, this is still is considered an improvement to the abstract idea, as opposed to an improvement to the underlying technology. In order to demonstrate patent eligibility, applicant needs to demonstrate a technical problem and technical solution, which, is not readily apparent, given applicant’s disclosure. 
	Assuming, for the sake of argument, that the grouping under mental process does not apply, examiner contends that the claims could still be considered Certain Methods of Organizing Human Activity, where the methods involve “managing personal behavior or relationships or interactions between people” via the determination of the maintenance interval estimates.
	On pages 14-15, applicant argues: ‘Under the October 2019 Update to Subject Matter Eligibility Guidance, the alleged abstract idea allegedly pertaining to the claims is integrated into a practical application. A showing that the claimed invention provides "an improvement in the functioning of a computer or an improvement to another technology or technical field" demonstrates that the claims are integrated into a practical application… As such, the specification describes the exemplary embodiments provide "adaptive preventive maintenance techniques" to "address this problem ... by ... iteratively refin[ing] a maintenance interval estimate." (paragraph [0020] of the specification) (emphasis added). Furthermore, as described in at least paragraph [0025] of the specification, "the adaptive preventive maintenance process ... may be performed iteratively to determine increasingly accurate time or other cumulative usage metric at which the equipment should be replaced or maintenance otherwise performed." (emphasis added). This iterative adjustment process has a number of technical benefits in terms of both improved accuracy and improved efficiency. For example, by utilizing the iterative adjustment process, the computing system of the exemplary embodiments may conserve processing resources by more quickly/efficiently determining a reasonably accurate maintenance interval estimate than would otherwise be the case. As such, systems structured in accordance with various embodiments of the invention provide specific, technical solutions to technical problems faced by some systems such as for example problems with unexpected failures of equipment.’
	However, the assertion that the claimed invention provides a technical solution to a technical problem is not reflected in the disclosure. Applicant’s specification, including the citations by applicant, merely describes an “iterative adjustment process,” without technical detail. As set forth in MPEP 2106.05(a): ‘If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).’ Accordingly, this argument is not persuasive.
	Lastly, applicant argues on pages 15-16: ‘Applicant respectfully disagrees and submits that the present claims recite non-conventional and non-generic arrangements of additional elements. For instance, the assertions by the Office that the claims recite "no additional elements beyond the abstract idea" are mere opinion and are unsupported by any factual evidence whatsoever. Furthermore, as pointed out above, the claimed invention provides technological improvements to technological problems involving improving accuracy and improved efficiency for timing and/or a cumulative usage metric at which equipment should be replaced or maintenance otherwise performed in order to deal with problems associated with unexpected failures of equipment." In this regard, as described above, the claimed invention may conserve processing resources by more quickly/efficiently determining a reasonably accurate maintenance interval estimate than would otherwise be the case, which provides significantly more and indeed provides more than "additional elements beyond the abstract idea" as alleged by the Office on page 4 of the Office Action.’
	First, examiner notes that prior to amendment there were no additional elements. By virtue of amendment, applicant introduced a “computing system”; as examiner highlighted above, simply appending “computing system” is nothing more than the recitation of a generic computing element, one used to implement the abstract ideas, as per MPEP 2106.05(f). At best, applicant may potentially arrive at an improvement to maintenance scheduling; however, this is still is considered an improvement to the abstract idea, as opposed to an improvement to the underlying technology. In order to demonstrate patent eligibility, applicant needs to demonstrate a technical problem and technical solution, which, is not readily apparent, given applicant’s disclosure. 
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20150051786, directed to detecting aircraft maintenance events and intervals;
	US 20090132321, directed to maintenance planning;
	US 20150081193, directed to adaptive remaining useful life balancing control system;
	US 20160104123, directed to predictive maintenance;
	US 20120283963, directed to predicting remaining useful life. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        5/12/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689